16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 1 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 2 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 3 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 4 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 5 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 6 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 7 of 8
16-22339-shl   Doc 97   Filed 09/24/19 Entered 09/24/19 13:45:00   Main Document
                                      Pg 8 of 8
